THE COURT.
This is a criminal case, and the appeal is taken by the government on a question of law alone, which was decided adversely to the appellant in the court below. Upon the question which the record presents the court is divided in opinion. Since the submission of this cause Congress has passed an act (approved March 3, 1905) entitled “An act to provide for an additional associate justice of the *128supreme court of the territory of Arizona, and for other purposes,” the first section of which contains the following provision: ‘ ‘ That hereafter the supreme court of the territory of Arizona shall consist of a chief justice and four associate justices, any three of whom shall constitute a quorum, but three justices must concur in order to reverse a judgment or other determination of a district court.” The act requiring the concurrence of three justices to reverse the determination which the district court made of the question, and the judges here being divided respecting it, the determination made in the court below must stand affirmed. As any opinion in this case would but represent the views of a minority of the court, none will be expressed.